United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1228
                                   ___________

Donald J. Dockery,                     *
                                       *
              Appellant,               *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Timothy P. Burns; Scott C. Sladek;     * District of Nebraska.
John J. Jedlicka; William H. Ouren;    *
Omaha Public Defender’s Office,        *      [UNPUBLISHED]
                                       *
              Appellees.               *
                                  ___________

                             Submitted: October 23, 2007
                                Filed: November 7, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Donald Dockery appeals the district court’s1 preservice dismissal of his 42
U.S.C. § 1983 complaint for failure to state a claim. Upon de novo review, see Moore
v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam), we conclude that dismissal
was proper. Accordingly, we affirm the judgment of the district court. See 8th Cir.
R. 47B.


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.